84 Ga. App. 340 (1951)
66 S.E.2d 159
MONS
v.
THE STATE.
33635.
Court of Appeals of Georgia.
Decided July 16, 1951.
*341 Frank A. Bowers, for plaintiff in error.
John I. Kelley, Solicitor, Paul Webb, Solicitor-General, Robert L. O'Neil, Charlie O. Murphy, contra.
TOWNSEND, J.
1. The answer of the trial judge to the writ of certiorari, when not excepted to or traversed, will alone be considered in ascertaining what occurred upon the trial of the case. See Davis v. Sawtell, 7 Ga. App. 313 (2) (66 S. E. 809); Carter v. State, 3 Ga. App. 476 (1) (60 S. E. 123); Artope v. Macon & Birmingham Ry. Co., 110 Ga. 346 (2) (35 S. E. 657); Martin v. State, 43 Ga. App. 334 (158 S. E. 803); Hopkins v. Southern Ry. Co., 110 Ga. 85 (1) (35 S. E. 307).
2. The accusation here charges the defendant with operating an automobile on Bankhead Highway, a public highway of said State and county, while under the influence of intoxicating liquor. The answer of the trial judge to the petition for certiorari affirmatively shows that a witness for the State testified that the defendant "drove into a filling station from Bankhead Highway which he also stated was a public highway of Fulton County, Georgia." The assignment of error on the ground that the State failed to prove that the defendant drove an automobile on Bankhead highway is without merit. The usual connotation of the words "into" and "from" as used in this testimony is that the defendant drove from a point within the confines of Bankhead Highway to a point within the confines of the premises on which the filling station was located. See Hazlehurst v. Freeman, 52 Ga. 244, 245. This testimony in connection with testimony that Bankhead Highway is a public highway is sufficient to support a finding that the defendant was actually operating his automobile on the Bankhead Highway, which is a public highway.
3. The evidence was sufficient to support a finding that at the time the defendant entered the filling station from Bankhead Highway he was under the influence of intoxicants. The verdict is supported by the evidence, and the judge of the superior court did not err in overruling the petition for certiorari.
Judgment affirmed. MacIntyre, P. J., and Gardner, J., concur.